UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-16383 CHENIERE ENERGY, INC. (Exact name as specified in its charter) Delaware 95-4352386 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 700 Milam Street, Suite 800 Houston, Texas (Address of principal executive offices) (Zip code) (713) 375-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesSNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer S Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨NoS As of May3, 2010, there were 57,262,754 shares of Cheniere Energy, Inc. Common Stock, $0.003 par value, issued and outstanding. CHENIERE ENERGY, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Equity (Deficit) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures about Market Risk 29 Item4. Disclosure Controls and Procedures 29 PART II. OTHER INFORMATION Item1. Legal Proceedings 30 Item6. Exhibits 30 i PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements CHENIERE ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, December 31, ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash and cash equivalents LNG inventory Accounts and interest receivable Prepaid expenses and other TOTAL CURRENT ASSETS NON-CURRENT RESTRICTED CASH AND CASH EQUIVALENTS PROPERTY, PLANT AND EQUIPMENT, NET DEBT ISSUANCE COSTS, NET GOODWILL INTANGIBLE LNG ASSETS OTHER TOTAL ASSETS $ $ LIABILITIES AND DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue Other 22 TOTAL CURRENT LIABILITIES LONG-TERM DEBT, NET OF DISCOUNT LONG-TERM DEBT—RELATED PARTIES, NET OF DISCOUNT DEFERRED REVENUE OTHER NON-CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES — — DEFICIT Stockholders’ equity (deficit) Preferred stock, $.0001 par value, 5,000,000 shares authorized, none issued — — Common stock, $.003 par value Authorized: 240,000,000 and 240,000,000 shares at March 31, 2010 and December31, 2009, respectively Issued and outstanding: 57,263,000 and 56,651,000 shares at March 31, 2010 and December31, 2009, respectively Treasury stock: 913,000 and 697,000 shares at March 31, 2010 and December31, 2009, respectively, at cost ) ) Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) Non-controlling interest TOTAL DEFICIT ) ) TOTAL LIABILITIES AND DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 1 CHENIERE ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended March 31, REVENUES LNG receiving terminal revenues $ $ — Oil and gas sales Marketing and trading Other 11 — TOTAL REVENUES OPERATING COSTS AND EXPENSES LNG receiving terminal and pipeline development expense — LNG receiving terminal and pipeline operating expense Oil and gas production and exploration costs 99 87 Depreciation, depletion and amortization General and administrative expense TOTAL OPERATING COSTS AND EXPENSES INCOME (LOSS) FROM OPERATIONS ) Derivative gain, net Interest expense, net ) ) Interest income 97 Other loss ) ) LOSS BEFORE INCOME TAXES AND NON-CONTROLLING INTEREST ) ) INCOME TAX PROVISION — — LOSS BEFORE NON-CONTROLLING INTEREST ) ) NON-CONTROLLING INTEREST NET LOSS $ ) $ ) Net loss per common share—basic and diluted $ ) $ ) Weighted average number of common shares outstanding—basic and diluted The accompanying notes are an integral part of these financial statements. 2 CHENIERE ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY (DEFICIT) (in thousands) (unaudited) Accumulated Additional Other Non- Total Common Stock Treasury Stock Paid-in Accumulated Comprehensive controlling Equity Shares Amount Shares Amount Capital Deficit Loss Interest (Deficit) Balance—December 31, 2009 $ $ ) $ $ ) $ ) $ $ ) Issuances of restricted stock 2 — — (2 ) — Forfeitures of restricted stock ) — 13 — Stock-based compensation — Treasury stock acquired ) — ) 1 — — — ) Comprehensive income:Foreign currency translation — 12 — 12 Loss attributable to non-controlling interest — ) ) Distribution to non-controlling interest — ) ) Net loss — ) — — ) Balance—March 31, 2010 $ $ ) $ $ ) $ ) $ $ ) The accompanying notes are an integral part of these financial statements. 3 CHENIERE ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and amortization Amortization of debt issuance and debt discount Non-cash compensation Restricted interest income on restricted cash and cash equivalents — ) Use of (investment in) restricted cash and cash equivalents ) Non-cash derivative gain ) ) Non-controlling interest ) ) Non-cash interest expense Other ) Changes in operating assets and liabilities: Accounts payable and accrued liabilities LNG inventory — Accounts and interest receivable ) Deferred revenue ) Prepaid expenses and other ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Use of restricted cash and cash equivalents LNG terminal and pipeline construction-in-process, net ) ) Distributions from limited partnership investment Purchases of LNG commissioning, net of amounts transferred to LNG terminal construction-in-process — ) Other ) ) NET CASH PROVIDED BY INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Use of restricted cash and cash equivalents Distributions to non-controlling interest ) ) Purchase of treasury shares ) ) Other ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS—beginning of period CASH AND CASH EQUIVALENTS—end of period $ $ The accompanying notes are an integral part of these financial statements. 4 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1—Basis of Presentation The accompanying unaudited consolidated financial statements of Cheniere Energy, Inc. have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In our opinion, all adjustments, consisting only of normal recurring adjustments necessary for a fair presentation, have been included. As used herein, the terms “Cheniere,” “the Company,” “we,” “our” and “us” refer to Cheniere Energy,Inc. and its wholly-owned or controlled subsidiaries, unless otherwise stated or indicated by context. Results of operations for the three-month period ended March 31, 2010 are not necessarily indicative of the results of operations that will be realized for the year ended December 31, 2010. Certain reclassifications have been made to prior period information to conform to the current presentation.The reclassifications had no effect on our overall consolidated financial position, results of operations or cash flows. For further information, refer to the consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the year ended December31, 2009. NOTE 2—Restricted Cash and Cash Equivalents Restricted cash and cash equivalents are comprised of cash that has been contractually restricted as to usage or withdrawal, as follows: Senior Notes Debt Service Reserve Sabine Pass LNG, L.P. (“Sabine Pass LNG”) consummated private offerings of an aggregate principal amount of $2,215.5 million of Senior Notes (See Note 8—“Long-Term Debt and Long-Term Debt—Related Parties”). Under the indenture governing the Senior Notes (the “Sabine Pass Indenture”), except for permitted tax distributions, Sabine Pass LNG may not make distributions until certain conditions are satisfied: there must be on deposit in an interest payment account an amount equal to one-sixth of the semi-annual interest payment multiplied by the number of elapsed months since the last semi-annual interest payment, and there must be on deposit in a permanent debt service reserve fund an amount equal to one semi-annual interest payment of approximately $82.4 million. Distributions are permitted only after satisfying the foregoing funding requirements, a fixed charge coverage ratio test of 2:1 and other conditions specified in the Sabine Pass Indenture. As of March 31, 2010 and December31, 2009, we classified $54.9 million and $13.7 million, respectively, as current restricted cash and cash equivalents for the payment of interest due within twelve months. As of March 31, 2010 and December31, 2009, we classified the permanent debt service reserve fund of $82.4 million as non-current restricted cash and cash equivalents. These cash accounts are controlled by a collateral trustee, and therefore, are shown as restricted cash and cash equivalents on our Consolidated Balance Sheets. TUA Reserve Under the terms and conditions of the 2008 Convertible Loans described below in Note 8—“Long-Term Debt and Long-Term Debt—Related Parties”, we were required to fund a reserve account with $135.0 million to pay obligations of Cheniere Marketing, LLC (“Cheniere Marketing”) under its Terminal Use Agreement (“TUA”) with Sabine Pass LNG and as additional collateral for the 2008 Convertible Loans. We continue to fund this account using quarterly distributions received from distributions on Cheniere’s common, subordinated and general partner units in Cheniere Energy Partners, L.P. (“Cheniere Partners”). The cash account is controlled by a collateral trustee, and therefore, is shown as restricted cash and cash equivalents on our Consolidated Balance Sheets. In June 2009, through an amendment of the 2008 Convertible Loans, we moved $65.2 million out of the TUA reserve account into an unrestricted cash and cash equivalent account. In addition, we made Cheniere Marketing’s March 2010 and December 2009 TUA payments in the amount of $62.8 million and $62.7 million, respectively, to Sabine Pass LNG from this account, leaving the balance of the TUA reserve account at zero as of March 31, 2010 and December 31, 2009. 5 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) Other Restricted Cash and Cash Equivalents As of March 31, 2010 and December31, 2009, $118.4 million and $124.4 million, respectively, of cash and cash equivalents was primarily related to cash and cash equivalents held by Sabine Pass LNG and Cheniere Partners that is considered restricted to Cheniere.In addition, due to various other contractual restrictions, $3.3 million and $0.5 million had been classified as non-current restricted cash and cash equivalents on our Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009, respectively. NOTE 3—LNG Inventory LNG inventory is recorded at cost and is subject to the lower of cost or market (“LCM”) adjustments at the end of each period.Inventory cost is determined using the average cost method. Recoveries of losses resulting from interim period LCM adjustments are made due to market price recoveries on the same inventory in the same fiscal year and are recognized as gains in later interim periods with such gains not exceeding previously recognized losses.As of March 31, 2010 and December 31, 2009, we had 2,725,000 million British thermal units (“MMBtu”) of LNG inventory recorded at $11.1 million and 7,778,000 MMBtu of LNG inventory recorded at $32.6 million on our Consolidated Balance Sheets, respectively.We have entered into natural gas swaps and forward foreign exchange contracts to hedge the exposure to variability in expected future cash flows related to the sale of the majority of our LNG inventory (see Note 9—“Financial Instruments”). NOTE 4—Property, Plant and Equipment Property, plant and equipment consist of LNG terminal and natural gas pipeline costs, LNG site and related costs, investments in oil and gas properties, and fixed assets, as follows (in thousands): March 31, December 31, LNG TERMINAL COSTS LNG receiving terminal $ $ LNG receiving terminal construction-in-process LNG site and related costs, net Accumulated depreciation (50,679 ) (40,200 ) Total LNG receiving terminal costs NATURAL GAS PIPELINE COSTS Natural gas pipeline Natural gas pipeline construction-in-process Pipeline right-of-ways Accumulated depreciation (26,710 ) (23,004 ) Total natural gas pipeline costs OIL AND GAS PROPERTIES, successful efforts method Proved Accumulated depreciation, depletion and amortization (1,833 ) (1,787 ) Total oil and gas properties, net FIXED ASSETS Computers and office equipment Furniture and fixtures Computer software Leasehold improvements Other Accumulated depreciation (19,241 ) (18,158 ) Total fixed assets, net PROPERTY, PLANT AND EQUIPMENT, NET $ $ 6 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) LNG Terminal Costs As of December 31, 2009, all costs associated with the construction of the Sabine Pass LNG receiving terminal had been placed into service.We began depreciating equipment and facilities associated with the Sabine Pass LNG receiving terminal when costs were ready for use.Depreciation expense related to our Sabine Pass LNG receiving terminal totaled $10.5 million and $6.6 million for the three-month periods ended March31, 2010 and 2009, respectively. Natural Gas Pipeline Costs As of December 31, 2009, all costs associated with the construction of the Creole Trail pipeline had been placed into service.We began depreciating our costs associated with our Creole Trail pipeline when costs were ready for use.Depreciation expense related to our Creole Trail pipeline totaled $3.7 million for each of the three-month periods ended March31, 2010 and 2009. Fixed Assets Our fixed assets are recorded at cost and are depreciated on a straight-line method based on estimated lives of the individual assets or groups of assets. Depreciation expense related to our fixed assets totaled $1.4 million and $1.7 million for the three-month periods ended March31, 2010 and 2009, respectively. NOTE 5—Non-controlling Interest We have consolidated certain joint ventures and partnerships because we have a controlling interest in these ventures. Therefore, the entities’ financial statements are consolidated in our consolidated financial statements and the entities’ other equity is recorded as a non-controlling interest. The following table sets forth the components of our non-controlling interest balance attributable to third-party investors’ interest (in thousands): Net proceeds from Cheniere Partners’ issuance of common units (1) $ Net proceeds from Holdings’ sale of Cheniere Partners common units (2) Distributions to Cheniere Partners’ non-controlling interest ) Non-controlling interest share of loss of Cheniere Partners ) Non-controlling interest at March31, 2010 $ In March and April 2007, we and Cheniere Partners completed a public offering of 15,525,000 Cheniere Partners common units (“Cheniere Partners Offering”). Through the Cheniere Partners Offering, Cheniere Partners received $98.4 million in net proceeds from the issuance of its common units to the public. Prior to January 1, 2009, a company was able to elect an accounting policy of recording a gain or loss on the sale of common equity of a subsidiary equal to the amount of proceeds received in excess of the carrying value of the parent’s investment. Effective January 1, 2009, the sale of common equity of a subsidiary is accounted for as an equity transaction. In conjunction with the Cheniere Partners Offering, Cheniere LNG Holdings LLC (“Holdings”) sold a portion of the Cheniere Partners common units held by it to the public, realizing proceeds net of offering costs of $203.9 million, which included $39.4 million of net proceeds realized once the underwriters exercised their option to purchase an additional 2,025,000 common units from Holdings. Due to the subordinated distribution rights on our subordinated units, we have recorded those proceeds as a non-controlling interest. NOTE 6—Investment in Limited Partnership We account for our 30% limited partnership investment in Freeport LNG Development, L.P. (“Freeport”) using the equity method of accounting. As of March 31, 2010 and December31, 2009, we had unrecorded cumulative suspended losses of $5.8 million and $10.9 million, respectively, related to our investment in Freeport LNG, as the basis in this investment had been reduced to zero. During the three-month periods ended March 31, 2010 and 2009, Freeport LNG distributed to us $2.7 million and $3.9 million, respectively. 7 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) The financial position of Freeport LNG at March 31, 2010 and December31, 2009 and the results of Freeport LNG’s operations for the three-month periods ended March 31, 2010 and 2009 are summarized as follows (in thousands): March 31, December 31, Current assets $ $ Property, plant and equipment, net Construction-in-process Other assets Total assets $ $ Current liabilities $ $ Notes payable, net of current maturities Deferred revenue and other deferred credits Partners’ capital (100,984 ) (108,821 ) Total liabilities and partners’ capital $ $ Three Months Ended March 31, Income from continuing operations $ $ Net income Cheniere’s 30% share of income from equity method investment (1) $ $ During the three-month periods ended March 31, 2010 and 2009, we did not record $5.1 million and $3.8 million, respectively, of the net income for such periods as the basis in this investment had been reduced to zero and because we did not guarantee any obligations and had not been committed to provide any further financial support since December 2005, other than $4.8 million in cash calls which we received and funded in 2008.See Note 16—“Subsequent Events” for a related subsequent event. NOTE 7—Accrued Liabilities As of March 31, 2010 and December31, 2009, accrued liabilities consisted of the following (in thousands): March 31, December 31, Accrued interest expense and related fees $ $ Payroll LNG terminal construction and operating costs Other accrued liabilities Total accrued liabilities $ $ 8 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) NOTE 8—Long-Term Debt and Long-Term Debt—Related Parties As of March 31, 2010 and December31, 2009, our long-term debt consisted of the following (in thousands): March 31, December 31, Long-term debt (including related parties): Senior Notes (including related parties) $ $ 2007 Term Loan 2008 Convertible Loans (including related parties) Convertible Senior Unsecured Notes Total long-term debt Debt discount: Senior Notes(including related parties) (31,297 ) (32,471 ) Convertible Senior Unsecured Notes (36,139 ) (39,498 ) Total debt discount (67,436 ) (71,969 ) Long-term debt (including related parties), net of discount $ $ Sabine Pass LNG Senior Notes In November 2006, Sabine Pass LNG issued an aggregate principal amount of $2,032.0 million of Senior Notes, consisting of $550.0 million of 7¼% Senior Secured Notes due 2013 (the “2013 Notes”) and $1,482.0 million of 7½% Senior Secured Notes due 2016 (the “2016 Notes” and collectively with the 2013 Notes, the “Senior Notes”). In September 2008, Sabine Pass LNG issued an additional $183.5 million, before discount, of 2016 Notes whose terms were identical to the previously outstanding 2016 Notes. The net proceeds received from the additional issuance of 2016 Notes were $145.0 million.The additional issuance and the previously outstanding 2016 Notes are treated as a single series of notes under the Sabine Pass Indenture. Interest on the Senior Notes is payable semi-annually in arrears on May30 and November30 of each year. The Senior Notes are secured on a first-priority basis by a security interest in all of Sabine Pass LNG’s equity interests and substantially all of its operating assets. Under the Sabine Pass Indenture, except for permitted tax distributions, Sabine Pass LNG may not make distributions until certain conditions are satisfied: there must be on deposit in an interest payment account an amount equal to one-sixth of the semi-annual interest payment multiplied by the number of elapsed months since the last semi-annual interest payment, andthere must be on deposit in a permanent debt service reserve fund an amount equal to one semi-annual interest payment of approximately $82.4 million. Distributions are permitted only after satisfying the foregoing funding requirements, a fixed charge coverage ratio test of 2:1 and other conditions specified in the Sabine Pass Indenture. During the three-month periods ended March 31, 2010 and 2009, Sabine Pass LNG made distributions of $106.7 million and $76.3 million, respectively, to Cheniere Partners after satisfying all the applicable conditions in the Sabine Pass Indenture. As of March 31, 2010 and December 31, 2009, we classified $73.5 million and $72.9 million, respectively, as part of Long-Term Debt—Related Party on our Consolidated Balance Sheets because related parties held these portions of this debt. Convertible Senior Unsecured Notes In July 2005, we consummated a private offering of $325.0 million aggregate principal amount of Convertible Senior Unsecured Notes to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended.The notes bear interest at a rate of 2¼%per year. The notes are convertible at any time into our common stock under certain circumstances at an initial conversion rate of 28.2326 sharesper $1,000 principal amount of the notes, which is equal to a conversion price of approximately $35.42 per share. As of March 31, 2010, no holders had elected to convert their notes at the conversion rate. We may redeem some or all of the notes on or before August1, 2012, for cash equal to 100% of the principal plus any accrued and unpaid interest if in the previous 10 trading days the volume-weighted average price of our common stock exceeds $53.13, subject to adjustment, for at least five consecutive trading days. In the event of such redemption, we will make an additional payment equal to the present value of all remaining scheduled interest payments through August1, 2012, discounted at the U.S. Treasury securities rate plus 50 basis points. The indenture governing the notes contains customary reporting requirements. 9 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) On January 1, 2009, we adopted an accounting standard that requires issuers of certain convertible debt instruments to separately account for the liability component and the equity component represented by the embedded conversion option in a manner that will reflect that entity’s nonconvertible debt borrowing rate when interest cost is recognized in subsequent periods.The following table summarizes the liability component of the Convertible Senior Unsecured Notes (in thousands): March 31, December 31, Principal amount $ $ Unamortized discount ) ) Net carrying amount $ $ The unamortized discount is being amortized through the August 2012 maturity of the Convertible Senior Unsecured Notes.Interest expense for the Convertible Senior Unsecured Notes, including the debt discount amortization, for the three-month periods ended March 31, 2010 and 2009 was $4.6 million and zero, respectively.The effective interest rate as of March 31, 2010 was 10.9% for the Convertible Senior Unsecured Notes. 2007 Term Loan In May 2007, Cheniere Subsidiary Holdings, LLC (“Cheniere Subsidiary”), a wholly-owned subsidiary of Cheniere, entered into a $400.0 million credit agreement (“2007 Term Loan”).Borrowings under the 2007 Term Loan generally bear interest at a fixed rate of 9¾%per annum. Interest is calculated on the unpaid principal amount of the 2007 Term Loan outstanding and is payable quarterly in arrears on March31, June 30, September30 and December31 of each year. The 2007 Term Loan will mature on May31, 2012. The 2007 Term Loan is secured by a pledge of our 135,383,831 subordinated units in Cheniere Partners and our equity interests in the entities that own our 30% interest in Freeport LNG. 2008 Convertible Loans In August 2008, we entered into a credit agreement pursuant to which we obtained $250.0 million in convertible term loans (“2008 Convertible Loans”).The 2008 Convertible Loans will mature in 2018, but the lenders can require prepayment of the loan for 30 days following August15, 2011, 2013 and 2015, and upon a change of control. The 2008 Convertible Loans bear interest at a fixed rate of 12%per annum, except during the occurrence of an event of default during which time the rate of interest will be 14%per annum. Interest is due semi-annually on the last business day of January and July. At our option, until August15, 2011, accrued interest may be added to the principal on each semi-annual interest date. The aggregate amount of all accrued interest to August15, 2011 will be payable upon the maturity date. The 2008 Convertible Loans are secured by Cheniere’s rights and fees payable under management services agreements with Sabine Pass LNG and Cheniere Partners, by Cheniere’s common units in Cheniere Partners, by the equity and non-real property assets of Cheniere’s pipeline entities, by the equity of various other subsidiaries and certain other assets and subsidiary guarantees. The original principal amount of $250.0 million may be exchanged for newly-created Series B Convertible Preferred Stock, par value $0.0001 per share (“Series B Preferred Stock”), with voting rights limited to the equivalent of 10,125,000 shares of common stock. The exchange ratio is one share of SeriesB Preferred Stock for each $5,000 of outstanding borrowings, subject to adjustment. The aggregate preferred stock is exchangeable into 50million shares of common stock at a price of $5.00 per share pursuant to a broadly syndicated offering. No portion of any accrued interest is eligible for conversion into Series B Preferred Stock. As long as the 2008 Convertible Loans are exchangeable for shares of Series B Preferred Stock or shares of Series B Preferred Stock remain outstanding, the holders of a majority of the 2008 Convertible Loans and Series B Preferred Stock, acting together, shall have the right to nominate two individuals to the Company’s Board of Directors, and together with the Board of Directors, a third nominee, who shall be an independent director.In addition, one of the lenders is Scorpion Capital Partners LP, an affiliate of one of the Company’s directors.As of March 31, 2010 and December 31, 2009, $287.5 million and $276.2 million, respectively, were outstanding under the 2008 Convertible Loans and were included in Long-term Debt—Related Party on our Consolidated Balance Sheets. 10 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) NOTE 9—Financial Instruments We entered into financial derivatives to hedge the exposure to variability in expected future cash flows and currency fluctuations attributable to the future sale of LNG inventory. Changes in the fair value of our derivatives are reported in earnings because they do not meet the criteria to be designated as a hedging instrument that is required to qualify for cash flow hedge accounting. The estimated fair value of financial instruments is the amount at which the instrument could be exchanged currently between willing parties. The fair value of our commodity futures contracts are based on inputs that are quoted prices in active markets for identical assets or liabilities, resulting in Level 1 categorization of such measurements. The following table (in thousands) sets forth, by level within the fair value hierarchy, the fair value of our financial assets and liabilities at March 31, 2010: QuotedPricesin ActiveMarketsfor Identical Instruments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Carrying Value Derivatives asset $ — — $ Derivatives asset reflects the fair value of natural gas swaps entered into to hedge the cash flows from the sale of LNG inventory. The estimated fair value of financial instruments, including those financial instruments for which the fair value option was not elected are set forth in the table below. The carrying amounts reported on our Consolidated Balance Sheets for cash and cash equivalents, restricted cash and cash equivalents, accounts receivable, interest receivables, and accounts payable approximate fair value due to their short-term nature. Financial Instruments (in thousands): March 31, 2010 December 31, 2009 Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value 2013 Notes (1) $ 2016 Notes, net of discount (1) Convertible Senior Unsecured Notes, net of discount (2) 2007 Term Loan (3) 2008 Convertible Loans (3) The fair value of the Senior Notes, net of discount, is based on quotations obtained from broker-dealers who made markets in these and similar instruments as of March31, 2010 and December 31, 2009, as applicable. The fair value of our Convertible Senior Unsecured Notes is based on the closing trading prices on March31, 2010 and December 31, 2009, as applicable. The 2007 Term Loan and 2008 Convertible Loans are closely held by few holders and purchases and sales are infrequent and are conducted on a bilateral basis without price discovery by us.These loans are not rated and have unique covenants and collateral packages such that comparisons to other instruments would be imprecise. Moreover, the 2008 Convertible Loans are convertible into shares of Cheniere common stock. Nonetheless, we have provided an estimate of the fair value of these loans as of March 31, 2010 and December 31, 2009 based on an index of the yield to maturity of CCC rated debt of other companies in the energy sector. NOTE 10—Income Taxes From our inception, we have reported a net operating loss (“NOL”) for both financial reporting purposes and for international, federal and state income tax reporting purposes. Accordingly, we are not presently a taxpayer and have not recorded a net liability for international, federal or state income taxes in any of the periods included in the accompanying financial statements. Our Consolidated Statements of Operations for the three-month periods ended March 31, 2010 and 2009 include no income tax benefits. 11 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) During the fourth quarter of 2008, largely due to the increased level of trading activity in our shares, we experienced an ownership change within Section 382 (“Section 382”) of the Internal Revenue Code of 1986, as amended, that will subject approximately $600 million of our existing NOL carryforwards to the annual NOL utilization limitations.The applicable Section 382 limitation may affect our ability to fully utilize our existing tax NOL carryforwards.Our ability to fully utilize our existing tax NOL carryforwards is dependent on increasing the recognition of built-in gains in the five-year period following the above-referenced ownership change. NOTE 11—Net Loss Per Share Basic net loss per share (“EPS”) excludes dilution and is computed by dividing net loss by the weighted average number of common shares outstanding during the period. Diluted EPS reflects potential dilution and is computed by dividing net loss by the weighted average number of common shares outstanding during the period increased by the number of additional common shares that would have been outstanding if the potential common shares had been issued. Basic and diluted EPS for all periods presented are the same since the effect of our options, warrants and unvested stock is anti-dilutive to our net loss per share. The following table reconciles basic and diluted weighted average common shares outstanding for the three-month periods ended March 31, 2010 and 2009 (in thousands except for loss per share): Three Months Ended March 31, Weighted average common shares outstanding: Basic Dilutive common stock options (1) — — Dilutive Convertible Senior Unsecured Notes (2) — — Dilutive 2008 Convertible Loans (3) — — Diluted Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Stock options, phantom stock and unvested stock representing securities that could potentially dilute basic EPS in the future that were not included in the diluted computation because they would have been anti-dilutive for the three-month periods ended March 31, 2010 and 2009, were 8.7 million and4.3 million, respectively. Common shares of 59.2 million issuable upon conversion of the Convertible Senior Unsecured Notes for the three-month periods ended March 31, 2010 and 2009, were not included in the diluted computation because the computation of diluted net loss per share utilizing the “if-converted” method would be anti-dilutive. Common shares of 50.0 million issuable upon conversion of the 2008 Convertible Loans were not included in the computation of diluted because the computation of diluted net loss per share utilizing the “if-converted” method would be anti-dilutive. NOTE 12—Comprehensive Loss The following table is a reconciliation of our net loss to our comprehensive loss for the three-month periods ended March 31, 2010 and 2009 (in thousands): Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive loss items: Foreign currency translation 12 ) Comprehensive loss $ ) $ ) 12 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) NOTE 13—Supplemental Cash Flow Information and Disclosures of Non-Cash Transactions The following table provides supplemental disclosure of cash flow information for the three-month periods ended March 31, 2010 and 2009 (in thousands): Three Months Ended March 31, Cash paid during the period for interest, net of amounts capitalized $ $ Construction-in-process and debt issuance additions funded with accrued liabilities 28 NOTE 14—Business Segment Information We have three operating business segments: LNG receiving terminal business, natural gas pipeline business and LNG and natural gas marketing business. These operating segments reflect lines of business for which separate financial information is produced internally and are subject to evaluation by our chief operating decision makers in deciding how to allocate resources. Our LNG receiving terminal business segment consists of the operational Sabine Pass LNG receiving terminal, approximately 90.6% owned (at March 31, 2010) in western Cameron Parish, Louisiana on the Sabine Pass Channel and two other LNG receiving terminals that are in various stages of development at the following locations: Corpus Christi LNG, 100% owned, near Corpus Christi, Texas; and Creole Trail LNG, 100% owned, at the mouth of the Calcasieu Channel in central Cameron Parish, Louisiana. In addition, we own a 30% limited partner interest in a fourth project, Freeport LNG, located on Quintana Island near Freeport, Texas. Our natural gas pipeline business segment consists of the Creole Trail Pipeline, consisting of 94 miles of natural gas pipeline connecting the Sabine Pass LNG receiving terminal to numerous interconnection points with existing interstate natural gas pipelines in southwest Louisiana, and other natural gas pipelines in various stages of development to provide access to North American natural gas markets. Our LNG and natural gas marketing business segment is seeking to develop a portfolio of long-term, short-term, and spot LNG purchase agreements and focuses on entering into business relationships for the domestic marketing of natural gas that is imported by Cheniere Marketing as LNG to the Sabine Pass LNG receiving terminal. 13 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) The following table summarizes revenues, net income (loss) from operations and total assets for each of our operating segments (in thousands): Segments LNG Receiving Terminal Natural Gas Pipeline LNG & Natural Gas Marketing Corporate and Other (1) Total Consolidation As of or for the Three-Month Period Ended March31, 2010 Revenues $ $
